Citation Nr: 0420287	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-20 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for temporomandibular joint dysfunction (TMJ).  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability prior to September 29, 2000.  

3.  Entitlement to an initial rating in excess of 20 percent 
for a left knee disability from September 29, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1990 to November 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, that granted service connection for a 
left knee disability and assigned a 10 percent evaluation 
effective from the date of claim on November 2, 1998; and 
granted service connection for temporomandibular joint 
dysfunction (TMJ) and assigned a noncompensable evaluation 
effective from November 2, 1998.

By rating decision in April 2001, a 20 percent evaluation was 
assigned for a left knee disability effective from September 
29, 2000 and a 10 percent evaluation was assigned for TMJ 
dysfunction effective from November 2, 1998.

In May 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's TMJ demonstrates limited inter-incisal 
range of motion of 35 mm.  The veteran has functional 
impairment due to pain on movement.  
3.  Prior to September 29, 2000, the veteran's left knee 
disability was manifested by complaints of pain.  There was 
full range of motion, and no instability.  

4.  From September 29, 2000, the veteran complained of left 
knee pain.  Range of motion was from 0 to 130 degrees with 
effusion and mild atrophy of the left quadriceps, and no 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
TMJ have been met, for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability prior to September 29, 2000 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2003).  

3.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability from September 29, 2000 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate her claims.  The Board concludes that 
discussions as contained in the rating decisions, in the 
subsequent statement of the case, in addition to 
correspondence to the appellant, have provided her with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate her claim.  In 
this regard, in June 2003, the RO contacted the veteran and 
notified her of the evidence needed to establish entitlement 
to the benefits sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what she 
could do to help with her claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board finds, therefore, 
that such documents are essentially in compliance with VA's 
revised notice requirements.  The Board finds that VA does 
not have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service.  The veteran has been examined by VA in 
conjunction with this claim.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Accordingly, the Board concludes that remanding the claims 
for additional development under the new statute and 
regulations is not necessary, and reviewing the claims 
without remanding is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disabilities.  

The veteran's claim for a higher rating arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

TMJ

Service medical records show that the veteran complained of 
popping of the right temporal mandibular joint in September 
1991.  In July 1993, she was seen with a history of right 
temporal mandibular joint syndrome with painful popping from 
the mandible and slight left crepitus.  On VA examination in 
August 1999, the veteran reported having pain on mastication.  
There was no limitation of motion of the temporal mandibular 
joint.  The examiner noted that there would be mild 
functional impairment of mastication secondary to pain.  The 
finding was, bilateral dysfunction of the temporomandibular 
joints, mild.  

On VA examination in February 2001, crepitus was observed in 
the left temporal mandibular joint.  The veteran complained 
of pain due to having to talk for long periods of time on her 
job.  Motion was noted to be normal.  The diagnosis was, 
bilateral temporomandibular joint dysfunction of unknown 
etiology. 

The veteran was examined by VA in July 2003.  It was noted 
that the mandible had a maximum opening of 35 mm in a 
vertical direction, and 10 mm in both right and left lateral 
directions.  It was reported that this represented mild 
limitation of motion.  

The veteran's disability is rated under Diagnostic Code (DC) 
9905.  That code is rated as follows: Diagnostic Code 9905 
[temporomandibular articulation, limited motion of] provides 
the following levels of disability: Inter-incisal range 40 % 
0-10 millimeters; 30% 11-20 millimeters; 20 % 21-30 
millimeters; 10% 31-40 millimeters.  A range of lateral 
excursion of 0-4 millimeters warrants a 10 percent rating.  
It is noted that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2003).  

The Board has considered whether an evaluation in excess of 
10 percent for the appellant's disability of residuals of a 
mandible fracture is warranted under Diagnostic Codes 9900 
(chronic osteomyelitis or osteoradionecrosis of the maxilla 
or mandible), 9901 (complete loss of mandible between 
angles), and 9902 (loss of approximately one-half of the 
mandible involving or not involving temporomandibular 
articulation) and finds that the evidence of record does not 
establish that the disability is productive of any such 
symptomatology to make these criteria applicable.  Therefore, 
Diagnostic Codes 9900, 9901, and 9902 are not for application 
in this case.  

Furthermore, under Diagnostic Code 9903 nonunion of the 
mandible is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  Moderate disability warrants a 10 percent 
evaluation. A 30 percent evaluation requires severe 
disability.  Here, there is no evidence that establishes that 
there is nonunion of the appellant's mandible.  

Diagnostic Code 9904 provides that malunion of the mandible 
is evaluated on the basis of the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A noncompensable evaluation is warranted with 
slight displacement.  A 10 percent evaluation reflects 
moderate displacement, and a 20 percent rating is permitted 
when the displacement is severe.  In this case, there is no 
clinical evidence of any malunion of the mandible and 
therefore Diagnostic Code 9904 is not for application.  

The Board finds that the symptomatology resulting from the 
residuals of the fracture of the mandible that have been 
shown by the evidence of record warrants a 10 percent rating 
in this case.  On VA examination, motion was noted to be 35 
mm.  Under the code, that finding warrants a 10 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9905.  
The degree of impairment resulting from the appellant's 
service-connected residuals of a fracture of the mandible 
clearly does not more nearly approximate the criteria for the 
next higher evaluation under any of the criteria discussed 
above.  

The Board finds that an increased evaluation is warranted for 
residuals of the appellant's residual jaw disability on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement. See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  The evidence indicates 
that the appellant experiences some jaw pain.  On VA 
examination in August 1999, the examiner noted that there was 
mild functional impairment of mastication secondary to pain.  
On VA examination in February 2001, the examiner noted that 
the veteran had some degree of functional impairment, since 
talking on the job led to pain.  In addition the examiner 
reported that crepitus was noted during the functional 
movements of the mandible.  This degree of functional loss 
has not been contemplated in the currently assigned 10 
percent rating which is based on the loss of motion of the 
jaw.  Thus, functional loss, crepitus and pain on movement 
are shown to a degree that would warrant a rating higher than 
that currently assigned. The provisions of 38 C.F.R. §§ 4.40 
and 4.45 being considered, the Board finds that an additional 
10 percent is warranted for functional impairment and 
therefore an initial rating of 20 percent is warranted for 
the entire appeal period.   

A Left Knee Disability

The service medical records show that the veteran underwent 
anterior cruciate ligament reconstruction in June 1997.  On 
VA examination in June 1999, the veteran reported that her 
left knee became sore on over-exercising.  Examination showed 
the left knee to be of normal size.  All scars were noted to 
be well healed.  One was two inches, one was five inches, and 
two were round and 5 mm in diameter.  Muscle strength was 
normal.  The examiner noted that range of motion was normal 
and that there was no laxity in the anterior or posterior 
movement.  The diagnosis was, status post March 1997 surgery 
with repair of the anterior cruciate ligament in the left 
knee.  On VA muscles examination in June 1999, the examiner 
found normal muscles of the left leg.  

Private medical records show that the veteran was seen for 
soreness of the left knee with swelling and popping after use 
in September 2000.  Motion of the left knee was from 0 to 130 
degrees.  There was no crepitus or effusion.  The left knee 
was stable to varus and vagus stress test at 30 degrees.  
There was no posterolateral instability.  The examiner found 
that the veteran had an anterior cruciate ligament 
reconstruction which is not functioning well, and possibly 
re-tearing or nonhealing of the medial meniscus.  

The veteran underwent a VA joints examination in February 
2001.  The claims file was reviewed by the examiner.  The 
veteran reported having discomfort in the left knee at a 
level of 5 to 6 on the interval scale.  She reported having 
fatigue and swelling after 20 minutes of her workout.  She 
reported soreness and popping.  The veteran reported having 
pain on a daily basis, and that in flare-ups the pain 
increases to 10.  The examiner noted that there was no 
additional limitation of motion or functional impairment 
during flare-ups.   There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The gait was antalgic for 
heel-to-toe walking, toe walking and heel walking.  Flexion 
was from 0 to 140 degrees.  Medial and lateral collateral 
ligaments were stable.  The diagnosis was, history of 
anterior cruciate ligament tear status post March 1997 
reconstruction and medial meniscal repair with residuals of 
arthralgia.  

Private medical records show that the veteran underwent 
arthroscopic surgery of the left knee in September 2001.  

The veteran was examined by VA in July 2003.  The claims file 
was revived by the examiner.  The veteran's medical history 
was reviewed.  The veteran complained of pain and of the knee 
giving way.  On examination, motion was from 0 to 130 for the 
left knee, with no pain.  Mild atrophy of the left quadriceps 
was noted.  The veteran underwent an MRI, which showed an 
intact anterior cruciate ligament graft with some effusion of 
the knee.  It was noted that there was degenerative arthritis 
of the medial compartment.  On VA examination for scars that 
same month, the examiner stated that the claims file had been 
reviewed.  The examiner identified 7 scars, as follows:

1.	linear scar on the medial aspect to the tibial surface 
measuring 7.5 cm x 0.6 cm
2.	linear scar on the medial aspect of the knee measuring 
3.7 cm. in length with no measurable width. 
3.	linear scar on the inferior medial aspect measuring 1 cm 
in length with no measurable width.
4.	linear scar on the inferior medial aspect measuring 1 cm 
in length with no measurable width.  
5.	linear scar on the superior lateral surface measuring 
0.8 cm in length with no measurable width.  
6.	linear scar on the superior lateral surface measuring 
0.8 cm in length with no measurable width.  
7.	circular scar on the medial aspect of the knee, which 
the veteran reports is not part of her knee surgeries.  

There was no pain with any scar palpated, no adherence, none 
were unstable, all scars were even and superficial, none were 
deep, and there was no inflammation, edema, or keloid 
formation.  The examiner noted that there was no limitation 
of function due to scars.  The diagnosis was, non-tender, 
pliable scars of varying sizes located around the left knee 
joint from surgical procedures with no residuals.  
 
The veteran's knee disability is rated under Diagnostic Code 
5257, in which the rating criteria discuss "recurrent 
subluxation and lateral instability," in terms of whether 
such findings are slight, moderate, or large.  For knee 
impairment involving recurrent subluxation or lateral 
instability, a 30 percent evaluation is assigned when the 
condition is severe, a 20 percent evaluation is assigned if 
the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  

Concerning the time period prior to September 29, 2000 the RO 
has assigned a 10 percent evaluation under Code 5257, 
reflecting slight impairment.  During that time, the evidence 
shows that there was no laxity, range of motion was normal, 
and muscles of the left leg were normal.  A rating beyond 10 
percent based on Code 5257 is clearly not shown since 
impairment is no more than slight.  Concerning the time 
period from September 29, 2000, where a 20 percent evaluation 
has been assigned, the Board notes that the veteran was noted 
to have an antalgic gait in February 2001 and mild atrophy of 
the left quadriceps in July 2003.  While she had complaints 
of giving way of the left knee, no instability has been 
documented.  Thus, during this time frame, there is no 
showing of severe impairment which would support an increased 
rating under Diagnostic Code 5257.  

The Board has considered whether the appellant's left knee 
disability can be assigned an evaluation greater than 10 
percent prior to September 29, 2000 or greater than 20 
percent from September 29, 2000, based on limitation of 
motion.  The Board first notes that normal flexion is to 140 
degrees and normal extension is to 0 degrees. 38 C.F.R. § 
4.71, Plate II (2003).  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees.  38 C.F.R. § 4.71a.  At no time 
during the appeal period has motion of the veteran's left 
knee approached that necessary for a 20 percent evaluation or 
beyond.  It is noted that on examination in June 1999 motion 
was stated to be normal; in September 2000, motion was from 0 
to 130 degrees; in February 2001, motion was from 0 to 140 
degrees; and in July 2003, motion was from 0 to 130 degrees.  
Thus, the Board finds that an evaluation greater than 10 
percent prior to September 29, 2000 or greater than 20 
percent from September 29, 2000, is not warranted for her 
left knee disability based on limitation of motion.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

While the appellant complains of pain in her left knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned for the time frame prior to 
September 29, 2000 or 20 percent for the time frame from 
September 29, 2000.  The evidence of record does not document 
any objective findings that would support a finding of 
additional functional disability not contemplated by the 
ratings assigned.  While there is some quadriceps atrophy 
this is encompassed in the 20 percent rating in effect.  
Muscle strength is normal and in February 2001, the examiner 
noted that there was no evidence of weakness, no additional 
limitation of movement and no functional impairment during 
flare-ups.   Other recent examinations do not document 
findings that would show that the veteran has functional 
impairment due to her left knee to the extent that higher 
evaluations would be warranted for the time periods in 
question.  

The Board must consider whether a separate evaluation may be 
assigned for disability of the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) held in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "[r]ead together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 state that painful motion of a major 
joint or groups of joints caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995).

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261. A subsequent VA General Counsel opinion, VA O.G.C. 
Prec. Op. No. 9-98 (August 14, 1998), indicated in a footnote 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 
4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Id. at 488; see also Hicks v. Brown, 
8 Vet. App. 417, 420-21 (1995).

In this instance, motion of the veteran's left knee is noted 
to be normal prior to September 29, 2000 and no more limited 
than from 0 to 130 degrees from September 29, 2000.  The 
findings therefore do not meet the noncompensable level of 
flexion limitation (60 degrees) under Diagnostic Code 5260, 
nor is the noncompensable level of extension limitation (5 
degrees) shown in the left knee.  Under VA O.G.C. Prec. Op. 
No. 23-97, if the veteran does not at least meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a rating may be assigned.   Because the appellant 
does not have limitation of motion in the left knee that 
meets the noncompensable level under Diagnostic Code 5260 or 
Diagnostic Code 5261, a separate disability evaluation is not 
warranted for the arthritis and limitation of motion in the 
appellant's right knee under VA O.G.C. Prec. Op. No. 23-97.

There is X-ray evidence of arthritis in the appellant's left 
knee.  As noted above, there is no objective evidence of pain 
on motion of the knee on examination.  Thus, the Board finds 
that the veteran is not entitled to a separate evaluation 
based on arthritis and limitation of motion in the right knee 
under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks.  

The Board also notes that a separate compensable rating may 
be assigned for the scars resulting from the veteran's left 
knee surgery.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Under the rating criteria in effect prior to August 230, 
2002, for a separate rating for scars, the veteran would have 
to show that the scars were either poorly nourished, with 
repeated ulceration (38 C.F.R. Part 4, Diagnostic Code 7803 
(2002)), or tender and painful on objective demonstration (38 
C.F.R. Part 4, Diagnostic Code 7804 (2002)), or that they 
caused a "limitation of function of the affected body part" 
(38 C.F.R. Part 4, Diagnostic Code 7805 (2002)). 

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part. he notes pertaining 
to these regulations (re-numbered) are shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The scars of the veteran's left knee have been noted to be 
well-healed on VA examination in July 2003.  None of the 
scars has been found to be of a size warranting a 10 percent 
evaluation, unstable, painful or to limit function.  Thus, 
the Board concludes that since there is no evidence of any 
findings pertinent to the knee scars, including pain, 
tenderness, unstableness, ulceration or a limitation of 
function attributable solely to the surgical scars on the 
veteran's left knee, a separate rating for the veteran's 
surgical scars is not warranted.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2003), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2003).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is currently 
employed, and that the record does not show that he has been 
hospitalized frequently due to her left knee.  Thus, as is 
apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance. 





ORDER


An initial evaluation of 20 percent is granted for 
temporomandibular joint dysfunction subject to controlling 
regulations governing the payment of monetary benefits.   

An initial evaluation in excess of 10 percent for a left knee 
disability prior to September 29, 2000 is denied.  

An initial evaluation in excess of 20 percent for a left knee 
disability from September 29, 2000 is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



